Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically calculating, from N reception signals in a predetermined length of time, an M x N first matrix whose components are complex transfer functions each indicating a propagation characteristic between one of the M transmission antenna elements and one of the N reception antenna elements, successively estimating, using the first matrix calculated, combinations each of which is a combination of a position and an orientation of the first living body relative to the estimation device, in a time series that is an order in which the N reception signals are received, determining, for each of the combinations successively estimated, whether the position of the first living body in the combination is in a first identification region which is included in the target region and stored in the memory in advance as an identification region and theAppl. No. 16/708,724Attorney Docket No. P59387 orientation of the first living body in the combination is in a predetermined range relative to a direction stored in the memory in advance, identifying the first living body based on time waveforms of the reception signals and a first training signal which is obtained in advance in the first identification region and corresponds to a second living body, when the position of the first living body in the combination is included in the first identification region, and the orientation of the first living body in the combination is in the predetermined range, and adding a new identification region as the identification region for identifying the first living body identified, the new identification region being based on information indicating an estimated next position of the first living body identified as detailed in the dependent claims for such limitations.

The closest prior art found by the Examiner is the previously cited references namely, (US 2017/0184699 A1) and (US 7,372,404 B2).
However, the references alone and in combination do not teach or suggest an estimation method for identifying a living body the way as claimed in the present application.
For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472